                Case
                Case 1:20-cv-07114-JGK
                     1:20-cv-07114-JGK Document
                                       Document 24
                                                25 Filed
                                                   Filed 11/13/20
                                                         11/13/20 Page
                                                                  Page 11 of
                                                                          of 11


                                                                                                                                                  C
                                                                                                                              orr1ck
                                      ~   ....... - -·--- ... ..__--;__- - - ... . . __-             ·-- -   __ .,   .   -·
November 13, 2020                     pu~r,5 SU:"1 ~:·                                                                        Orrick, Herrington & Sutcliffe LLP
                                                                                                                              51 West 52nd Street
                                      I!D0C f J!IB: :T                                                                        New York, NY 10019-6142
Via ECF
                                      I! EU~.r-r~c:v·r-r ,,.
                                      ~ ;     •   -   -    .&. -   •    ....   .. •
                                                                                      I
                                                                                          •
                                                                                              T
                                                                                              • •)
                                                                                                     I   r ' ·,               +1 212 506 5000
                                                                                                                              orrick.com
                                          inc,c;,.
                                      u~
                                       :~~-t :.!. ~
Honorable John G. Koeltl
Daniel Patrick Moynihan                                            ~I             -   -, - ; ; ,     1/;-010                  Jill L. Rosenberg

United States Courthouse                                                                                                      E jrosenberg@orrick.com
                                                                                                                              D +1 212 506 5215
500 Pearl Street                                                                                                              F +1 212 506 5151
New York, NY 10007-1312

Re:          Knight v. Deloitte Touche Tohmatsu Limited, et al. , S.D.N.Y. Case 1:20-cv-07114-JGK

Dear Judge Koeltl :

On behalf of Deloitte & Touche LLP (" Deloitte") in the above-referenced matter, we respectfully
move to stay class discovery , for good cause and with the consent of Plaintiff, pending the Court' s
ruling on Deloitte ' s Motion to Strike Plaintiffs Class Allegations ("Motion"), Dkt. No . 16. 1
Whether good cause exists for such a stay turns on ( 1) whether "there is a strong showing that the
plaintiff's claim is unmeritorious;" (2) "the burden of responding to [discovery]", and (3) "the risk
of unfair prejudice to the party opposing the stay ." Trs. of N YC Dist. Council of Carpenters
Pension Fundv. Showtime on Piers LLC, 2019 WL 6912282, at *1 - 2 (S.D .N.Y. Dec. 19, 2019).
Based on these factors , class discovery should be stayed pending resolution of the Motion. Deloitte
has made the strong showing required, see, e.g. , id. ("strong showing" possible where motion " is
potentially dispositive, and appears to be not unfounded in the law"), class discovery would be
burdensome and expensive, involving many of Deloitte's employees and nationwide practices, and
Plaintiff does not argue that she would be prejudiced .

Therefore, Deloitte respectfully moves to stay class discovery pending resolution of its Motion .

Respectfully submitted,

    Isl Jill L. Rosenberg
Jill L. Rosenberg
ORRICK, HERRINGTON & SUTCLIFFE LLP                                                            APPLICATION GRANTED
51 West 52nd Street                                                                                      SO ORDERED
New York, NY 10019-6142
T : 212-506-5215
j rosen berg@orri ck .com
                                                                      ~ft   {~.     ·
                                                                   ,i/ Johll u.s.o.J.                                .Koeltl ,

Counsel for Deloitte                                                   rJ/JD
1
    The parties agree to proceed with discovery on Plaintiffs individual claims.


4 145 -0783 -748 0. I I
